Title: Notes on the Consular Convention of 1788, 3 May 1803
From: Jefferson, Thomas
To: Wingate, Joshua, Jr.


          
            1803. May 3.
          
          Notes on the subject of the Consular convention between the US. & France.
          In 1784. a convention was entered into between Dr. Franklin & the Count de Vergennes concerning Consuls. it contained many things absolutely inadmissible by the laws of the several states, & inconsistent with their genius & character. Dr. Franklin not being a lawyer, & the projet offered by the Ct. de Vergennes being a copy of the conventions which were established between France & the despotic states on the Continent (for with England they never had one) he seems to have supposed it a formula established by universal experience, & not to have suspected that it might contain matters inconsistent with the principles of a free people. he returned to America soon after the signature of it. Congress recieved it with the deepest concern. they honoured Dr. Franklin; they were attached to the French nation; but they could not relinquish fundamental principles. they declined ratifying it, & sent it back with new powers & instructions to mr Jefferson who had succeeded Dr. Franklin at Paris. the most objectionable matters were the privileges & exemptions given to the Consuls, & their powers over persons of their nation, establishing a jurisdiction independent of that of the nation in which it was exercised, & uncontrouleable by it. the French government valued these, because they then apprehended a very extensive emigration from France to the US. which this convention enabled them to controul. it was therefore with the utmost reluctance, & inch by inch, that they could be induced to relinquish these conditions. the following changes however were effected by the Convention of 1788.
          The clauses of the convention of 1784. cloathing Consuls with the privileges of the laws of Nations were struck out, & they were expressly subjected, in their persons and property, to the laws of the land.
          The giving the right of Sanctuary to their houses, was reduced to a protection of their chancery room & it’s papers.
          Their coercive powers over passengers were taken away; and over those whom they might have termed deserters of their nation were restrained to deserted seamen only.
          The clause allowing them to arrest & send back vessels was struck out, & instead of it they were allowed to exercise a police over the ships of their nation generally.
          So was that which declared the indelibility of the character of subject, and the explanation & extension of the 11th. article of the treaty of Amity.
          The innovations in the laws of evidence were done away.
          And the Convention, from being perpetual, was limited to 12. years.
          Altho’ strong endeavors were used to do away some other disagreeable articles, yet it was found that more could not be done without disturbing the good humour which Congress wished so much to preserve, and the limitation obtained for the continuance of the Convention ensured our getting finally rid of the whole. Congress therefore satisfied with having so far amended their situation, ratified the Convention of 1788. without hesitation.
         